                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOEL SNIDER,                                    )
                                                )
                        Plaintiff,              )       Civil Action No.18-735
                                                )
        v.                                      )       Judge Cathy Bissoon
                                                )
ROBERT GILMORE, et al.,                         )       Magistrate Judge Lisa Pupo Lenihan
                                                )
                        Defendants.             )


                                               ORDER

        This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

        On February 4, 2020, Plaintiff filed a Motion for Reconsideration, (“Motion for

Reconsideration,” Doc. 122), asking the Court to reconsider its January 7, 2020 Order, (Doc.

114), denying his Motion for a court order for his prior medical records, (Doc. 113). For the

reasons below, Plaintiff’s Motion for Reconsideration will be denied.

        “A judgment may be altered or amended if the party seeking reconsideration shows at

least one of the following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence . . . ; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

After careful review of the arguments raised in the Motion for Reconsideration, the Court finds

Plaintiff has failed to present any valid grounds for altering or reconsidering its previous order.

        Specifically, the Motion for Reconsideration urges the Court—once again—that the

medical records Plaintiff requested be subpoenaed are very important. The Court has already
rejected this argument, in part because it accepts that Plaintiff has a history of very serious

mental health issues. (See Docs. 66, 114.) No additional information regarding this history is

relevant to the Court.

       Rather, Plaintiff presented evidence that a court order was required for an evaluation of

his current mental health conditions and limitations, (Doc. 104-1), which are of interest to the

undersigned. (See Docs. 66 at 3–4, 109; 114.) The Court has given Plaintiff what he has asked

for, and it will not go further and authorize the undertaking of an unnecessary fishing expedition

through his medical records and life history.

       Plaintiff’s Motion for Reconsideration, (Doc. 122), is DENIED.

       IT IS SO ORDERED.



February 5, 2020                                       s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge




cc (via ECF email notification):
All Counsel of Record

cc (via First-Class U.S. Mail):
JOEL SNIDER
KZ-8124
SCI Houtzdale
PO Box 1000
Houtzdale, PA 16698
